IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEITH DAWSON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3982

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 6, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Keith Dawson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.